In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                          Filed: March 30, 2020

* * * * * * * * * * * * * *                            *
TIMOTHY KRUSEMARK,                                     *         No. 16-1593V
                                                       *
                  Petitioner,                          *         Special Master Sanders
                                                       *
v.                                                     *
                                                       *
SECRETARY OF HEALTH                                    *         Dismissal; Insufficient Proof; Tetanus-
AND HUMAN SERVICES,                                    *         Diphtheria-Acellular Vaccine; Chronic
                                                       *         Inflammatory Demyelinating
          Respondent.                                  *         Polyneuropathy (“CIDP”)
* * * * * * * * * * * * * *                            *
David C. Richards, Christensen & Jensen, P.C., Salt Lake City, UT, for Petitioner
Adriana R. Teitel, U.S. Department of Justice, Washington, DC, for Respondent

                                                  DISMISSAL 1

        On November 30, 2016, Timothy Krusemark (“Petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program 2 (“Vaccine Program”
or “Program”). 42 U.S.C. § 300aa-10 to 34 (2012). Petitioner alleged that he developed chronic
inflammatory demyelinating polyneuropathy (“CIDP”) as a result of the tetanus-diphtheria-
acellular pertussis (“Tdap”) vaccine he received on December 20, 2013. Pet. at ¶¶1, 7—8, ECF
No. 1. The information in the record, however, does not show entitlement to an award under the
Program.

        On September 9, 2019, Petitioner filed an unopposed motion for a decision dismissing his
petition. ECF No. 72. In his motion, Petitioner conceded that “[a]n investigation of the facts and
science supporting his case has demonstrated to [P]etitioner that he will be unable to prove that
he is entitled to compensation in the Vaccine Program.” Id. at 1. He continued, “Given the
determination by two physicians to [not] provide an expert report on a causal link between
Petitioner’s Tdap vaccination and CIDP diagnosis, as well as Dr. Kinsbournes’ records review, it


1
  This decision shall be posted on the United States Court of Federal Claims’ website, in accordance with the E-
Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the Internet. In
accordance with Vaccine Rule 18(b), a party has 14 days to identify and move to delete medical or other information
that satisfies the criteria in § 300aa-12(d)(4)(B). Further, consistent with the rule requirement, a motion for redaction
must include a proposed redacted decision. If, upon review, the I agree that the identified material fits within the
requirements of that provision, such material will be deleted from public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub L. No. 99-660, 100 Stat. 3755 (“the Vaccine Act” or “Act”).
Hereinafter, for ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42
U.S.C. § 300aa (2012).
would be unreasonable and would waste the resources of the court to continue this matter.” Id.
at ¶34. Respondent had no objection to Petitioner’s motion. Id. at ¶36.

        To receive compensation under the Program, Petitioner must prove either (1) that he
suffered a “Table Injury”—i.e., an injury falling within the Vaccine Injury Table—corresponding
to the vaccination, or (2) that he suffered an injury that was actually caused by a vaccine. See §§
13(a)(1)(A), 11(c)(1). An examination of the record did not uncover any evidence that Petitioner
suffered a “Table Injury.” Further, the record does not contain persuasive evidence that
Petitioner’s alleged injury was caused by the Tdap vaccine.

        Under the Act, petitioners may not be given a Program award based solely on their claims
alone. Rather, the petition must be supported by medical records or the opinion of a competent
physician. § 13(a)(1). In this case, the medical records are insufficient to prove Petitioner’s
claim, and Petitioner has not filed a supportive opinion from an expert witness. Therefore, this
case must be dismissed for insufficient proof. The Clerk shall enter judgment accordingly. 3

         IT IS SO ORDERED.
                                                                s/Herbrina D. Sanders
                                                                Herbrina D. Sanders
                                                                Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of a notice renouncing
the right to seek review.

                                                          2